Citation Nr: 1433919	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file is now under the jurisdiction of the Newark, New Jersey RO.  In his January 2009 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing.  A July 2011 hearing notice letter sent to the Veteran's last known address, which he provided to the VA New York Harbor Healthcare System in July 2010, was returned as undeliverable.  He failed to appear for the hearing scheduled in September 2011.  The Veteran has an affirmative duty to inform VA of any changes to his mailing address.  His hearing request is, therefore, deemed withdrawn. 38 C.F.R. § 20.702(d).

The Veteran had also initiated an appeal of a denial of entitlement to nonservice-connected pension.  An interim July 2010 rating decision granted entitlement to a nonservice-connected pension.  Consequently, that matter is not before the Board.  

The Board notes that the Veteran's appeal for an acquired psychiatric disorder has been characterized and developed as a claim to reopen a March 2003 denial of service connection for depression.  However, under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  In this case, two volumes of the Veteran's service personnel records were received by VA in April 2010.  These service department records were not previously considered in the March 2003 rating decision.  These records are pertinent because the Veteran alleges he was assaulted in service while incarcerated, and they show a period of incarceration.  Given the submission of these new service department records, the Veteran's service connection claim must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c) .

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran claims entitlement to an acquired psychiatric disorder secondary to personal assault in service.  In statements and during a June 2009 VA mental disorder examination, he alleged a military police officer assaulted him while he was incarcerated and awaiting trial.  If a claim of service connection for an acquired psychiatric disorder is premised on an allegation of a personal assault in service, the Veteran must be informed that evidence from sources other than his service records may corroborate his account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).  Upon a review of the record, it does not appear that the Veteran has been informed of these other avenues of corroboration of his alleged stressor; hence, corrective notice is necessary.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran all VCAA-mandated notice applicable to claims for a variously diagnosed psychiatric disability, including that corroboration of a noncombat stressor may come from alternate sources, and provide the Veteran examples of the types of alternate sources that could constitute corroborating information of a personal  assault stressor; provide a copy of 38 C.F.R. § 3.304(f)(5).  He should be afforded the opportunity to respond.

2. The AOJ should then review the expanded record (to include all evidence received subsequent to the July 2010 supplemental statement of the case (SSOC) and readjudicate the issue of service connection for an acquired psychiatric disorder.  The AOJ should then issue an appropriate SSOC, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



